Title: To Thomas Jefferson from J. Phillipe Reibelt, 19 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 19 fevr. 1805
                  
                  J’ai l’honneur de repondre au Contenu de Votre respectable petit billet du 16, que le porteur de Lettre ne m’a remis, que hier soir:
                  a) que c’est pour Midelt. life of Cicero in 8vo. le meme Cas, que pour Miltons Paradise lost. 
                  b) que Vous m’avez bien demandè: Rayeval, Loix de la Nature—pour lequel j’ai deja ecrit a la Maison a Paris par un batiment, qui partoit de Norfolk;— mais point encore: Rayneval’s Law of Nations. 
                  Est ce, en francais, ou Anglais, que Vous commandez çet Ouvrage.
                  J’ose joindre a cette Lettre 12 Ex. du Catalogue des editions Stereotypes de Renouard a Paris—et Vous prier, de vouloir bien les distribuer dans Votre famille.
                  Daignez—agreer mes respects intimes. Le Depot Americ. General de Levrault, Schoell et Comp. Impr. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               